 


109 HR 737 IH: Renewable Energy and Energy Efficiency Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 737 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Ms. Woolsey introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To establish an energy program for the United States that unlocks the potential of renewable energy and energy efficiency, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Renewable Energy and Energy Efficiency Act of 2005. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. National research and development policy 
Sec. 4. Definitions 
Title I—Research, development, and demonstration 
Sec. 101. Enhanced renewable energy research, development, and demonstration 
Sec. 102. Enhanced energy efficiency research, development, and demonstration 
Sec. 103. Enhanced aeronautical system energy efficiency research, development, and demonstration 
Sec. 104. Assessment of renewable energy resources 
Sec. 105. Next Generation Lighting Initiative 
Sec. 106. National Building Performance Initiative 
Sec. 107. Progress report 
Title II—Commercial applications 
Sec. 201. Study of financing for prototype technologies 
Sec. 202. Renewable energy in public buildings 
Sec. 203. Regulatory reviews for new technologies and processes 
Sec. 204. Small business commercialization assistance 
Sec. 205. Education and outreach 
Sec. 206. Industrial energy and water conservation 
2.FindingsThe Congress finds that— 
(1)there is a need for a robust renewable energy and energy efficiency research and development program that provides a basis for the development, demonstration, and deployment of new energy technologies in partnership with industry; 
(2)Federal budget authority for renewable energy and energy efficiency research and development has declined significantly since 1980; and 
(3)the President’s budget request for fiscal year 2006 continues to shortchange the core programs, imperiling promising technologies that have the potential to reduce energy consumption and United States dependence on foreign oil, and increase energy efficiency. 
3.National research and development policyIt shall be the policy of the United States that its research, development, demonstration, and commercial applications programs be designed to enable 20 percent of the energy generated in the United States from stationary sources to be generated from nonhydropower renewable energy sources by the year 2020. 
4.DefinitionsFor purposes of this Act— 
(1)the term biomass means any organic matter that is available on a renewable or recurring basis, including agricultural crops and trees, wood and wood wastes and residues, plants (including aquatic plants), grasses, residues, fibers, animal wastes, and municipal wastes; and 
(2)the term renewable energy source means— 
(A)wind; 
(B)biomass; 
(C)a geothermal source; 
(D)a solar source; 
(E)a photovoltaic source; or 
(F)additional hydroelectric generation capacity achieved from increased efficiency at an existing hydroelectric dam. 
IResearch, development, and demonstration 
101.Enhanced renewable energy research, development, and demonstration 
(a)GoalsIn order to achieve the goal stated in section 3, the United States shall have an energy research, development, and demonstration program to enhance renewable energy with the following goals: 
(1)For wind power, the program should reduce the cost of wind electricity by 50 percent by 2010, compared to the cost as of the date of the enactment of this Act, so that wind power can be widely competitive with fossil-fuel-based electricity in a restructured electric industry, with concentration within the program on a variety of advanced wind turbine concepts and manufacturing technologies. 
(2)For photovoltaics, the programs should pursue research, development, and demonstration that would lead to photovoltaic systems prices of $3,000 per kilowatt by January 1, 2007, and $1,500 per kilowatt by January 1, 2010. Program activities should include assisting industry in developing manufacturing technologies, giving greater attention to balance of system issues, and expanding fundamental research on relevant advanced materials. 
(3)For solar thermal electric systems the program should strengthen ongoing research, development, and demonstration combining high-efficiency and high-temperature receivers with advanced thermal storage and power cycles, with the goal of making solar-only power (including baseload solar power) widely competitive with fossil fuel power by 2020. 
(4)For geothermal energy, the program should continue work on hydrothermal systems, and reactivate research, development, and demonstration on advanced concepts, giving top priority to high-grade hot dry-rock geothermal energy. 
(5)For hydrogen-based energy systems, the program should support research, development, and demonstration on hydrogen-using and hydrogen-producing technologies. The program should also coordinate hydrogen-using technology development with proton exchange membrane fuel cell vehicle development activities under the enhanced energy efficiency program described in section 102. 
(6)For biomass energy— 
(A)the program should enable the United States to triple bioenergy use by 2012; 
(B)for biomass-based power systems, the program should enable commercialization, within five years after the date of the enactment of this Act, of integrated power-generating technologies that employ gas turbines and fuel cells integrated with biomass gasifiers; and 
(C)for biofuels, the program should accelerate research, development, and demonstration on advanced cellulosic conversion. 
(7)For hydropower, the program should provide a new generation of turbine technologies that will increase generating capacity and will be less damaging to fish and aquatic ecosystems. 
(8)For electric energy and storage, the program should develop high capacity superconducting transmission lines and generators, and develop distributed generating systems to accommodate multiple types of energy sources under a common interconnect standard. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out activities to achieve the goals described in subsection (a)— 
(1)$575,000,000 for fiscal year 2006; 
(2)$651,000,000 for fiscal year 2007; 
(3)$736,000,000 for fiscal year 2008; 
(4)$831,000,000 for fiscal year 2009; and 
(5)$942,000,000 for fiscal year 2010. 
102.Enhanced energy efficiency research, development, and demonstration 
(a)GoalsIn order to achieve the goal stated in section 3, the United States shall have an energy research, development, and demonstration program to enhance energy efficiency with the following goals: 
(1)For energy efficiency in housing, the program should develop technologies, housing components, designs, and production methods that will, by 2010— 
(A)reduce the time needed to move technologies to market by 50 percent, compared to the time needed as of the date of the enactment of this Act; 
(B)reduce the monthly cost of new housing by 20 percent, compared to the cost as of the date of the enactment of this Act; 
(C)cut the environmental impact and energy use of new housing by 50 percent, compared to the impact and use as of the date of the enactment of this Act; 
(D)ensure that at least 15,000,000 homes existing as of the date of the enactment of this Act reduce their energy use by 30 percent, compared to the use as of the date of the enactment of this Act; and 
(E)improve durability and reduce maintenance costs by 50 percent compared to the durability and costs as of the date of the enactment of this Act. 
(2)For industrial energy efficiency, the program should, in cooperation with the affected industries— 
(A)develop a microturbine (40 to 300 kilowatt) that is more than 40 percent efficient by 2008, compared to the efficiency as of the date of the enactment of this Act; 
(B)develop a microturbine that is more than 50 percent efficient by 2012, compared to the efficiency as of the date of the enactment of this Act; 
(C)develop advanced materials for combustion systems that reduce emissions of nitrogen oxides by 30 to 50 percent while increasing efficiency 5 to 10 percent by 2009, compared to such emissions as of the date of the enactment of this Act; and 
(D)improve the energy intensity of the major energy-consuming industries by at least 25 percent by 2012, compared to the energy intensity as of the date of the enactment of this Act. 
(3)For transportation energy efficiency, the program should, in cooperation with affected industries— 
(A)develop a production prototype passenger automobile that has fuel economy equivalent to 80 miles per gallon of gasoline by 2008; 
(B)develop class 7 and 8 heavy duty trucks and buses with ultra low emissions and the ability to use an alternative fuel that has an average fuel economy equivalent to— 
(i)10 miles per gallon of gasoline by 2012; and 
(ii)13 miles per gallon of gasoline by 2015; 
(C)develop a production prototype of a passenger automobile with zero equivalent emissions that has an average fuel economy of 100 miles per gallon of gasoline by 2012; 
(D)improve, by 2015, the average fuel economy of trucks— 
(i)in classes 1 and 2 by 300 percent; and 
(ii)in classes 3 through 6 by 200 percent,compared to the fuel economy as of the date of the enactment of this Act; and 
(E)mimimize the production of hydrogen from fossil fuels. 
(b)DefinitionsFor purposes of this section— 
(1)the term alternative fuel has the meaning given that term in section 301(2) of the Energy Policy Act of 1992; and 
(2)the term major energy-consuming industries means— 
(A)the forest product industry; 
(B)the steel industry; 
(C)the aluminum industry; 
(D)the metal casting industry; 
(E)the chemical industry; 
(F)the petroleum refining industry; and 
(G)the glass-making industry. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out activities to achieve the goals described in subsection (a)— 
(1)$900,000,000 for fiscal year 2006; 
(2)$950,000,000 for fiscal year 2007; 
(3)$1,025,000,000 for fiscal year 2008; 
(4)$1,110,000,000 for fiscal year 2009; and 
(5)$1,200,000,000 for fiscal year 2010. 
(d)Limits on use of fundsNone of the funds authorized to be appropriated under this section may be used for— 
(1)the promulgation and implementation of energy efficiency regulations; 
(2)the Weatherization Assistance Program under part A of title IV of the Energy Conservation and Production Act; 
(3)the State Energy Program under part D of title III of the Energy Policy and Conservation Act; or 
(4)the Federal Energy Management Program under part 3 of title V of the National Energy Conservation Policy Act. 
103.Enhanced aeronautical system energy efficiency research, development, and demonstration 
(a)GoalsFor aeronautical system energy efficiency, the National Aeronautics and Space Administration shall seek to— 
(1)develop technologies that will enable a 10 percent increase in aircraft engine energy efficiencies by 2015 as compared to the most energy efficient engine in the United States commercial aircraft fleet as of the date of the enactment of this Act; and 
(2)develop air transportation management operational concepts and procedures that will enable a 15 percent increase in the energy efficiency of the overall air transport system on a per flight basis by 2015 as compared to the efficiency as of the date of the enactment of this Act. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the National Aeronautics and Space Administration for carrying out activities to achieve the goals described in subsection (a)— 
(1)$70,000,000 for fiscal year 2006; 
(2)$75,000,000 for fiscal year 2007; 
(3)$80,000,000 for fiscal year 2008; 
(4)$85,000,000 for fiscal year 2009; and 
(5)$90,000,000 for fiscal year 2010. 
104.Assessment of renewable energy resources 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Energy shall submit to the Congress an assessment of all renewable energy resources available for commercial applications within the United States. 
(b)Resource assessmentSuch assessment shall include a detailed inventory describing the available amount and characteristics of renewable energy sources, and an estimate of the research, development, demonstration, and commercial applications efforts necessary to develop each resource. The assessment shall also include such other information as the Secretary of Energy believes would be useful in achieving wider commercial applications of emerging and state-of-the-art renewable energy generation facilities or devices. 
(c)AvailabilityThe technology development information and cost estimates in the assessment shall be updated annually and made available to the public, along with the data used to create the assessment. 
(d)Authorization of appropriationsFor the purposes of carrying out this section, there are authorized to be appropriated to the Secretary of Energy $10,000,000 for fiscal year 2006, and such sums as may be necessary for the fiscal years 2007 through 2024. 
105.Next Generation Lighting Initiative 
(a)In generalThe Secretary shall carry out a Next Generation Lighting Initiative in accordance with this section to support research, development, demonstration, and commercial application activities related to advanced solid-state lighting technologies based on white light emitting diodes. 
(b)ObjectivesThe objectives of the initiative shall be— 
(1)to develop, by 2012, advanced solid-state lighting technologies based on white light emitting diodes that, compared to incandescent and fluorescent lighting technologies, are— 
(A)longer lasting; 
(B)more energy-efficient; and 
(C)cost-competitive; 
(2)to develop an inorganic white light emitting diode that has an efficiency of 160 lumens per watt and a 10-year lifetime; and 
(3)to develop an organic white light emitting diode with an efficiency of 100 lumens per watt with a 5-year lifetime that— 
(A)illuminates over a full color spectrum; 
(B)covers large areas over flexible surfaces; and 
(C)does not contain harmful pollutants, such as mercury, typical of fluorescent lamps. 
(c)Fundamental research 
(1)ConsortiumThe Secretary shall carry out the fundamental research activities of the Next Generation Lighting Initiative through a private consortium (which may include private firms, trade associations and institutions of higher education), which the Secretary shall select through a competitive process. Each proposed consortium shall submit to the Secretary such information as the Secretary may require, including a program plan agreed to by all participants of the consortium. 
(2)Joint ventureThe consortium shall be structured as a joint venture among the participants of the consortium. The Secretary shall serve on the governing council of the consortium. 
(3)EligibilityTo be eligible to be selected as the consortium under paragraph (1), an applicant must be broadly representative of United States solid-state lighting research, development, and manufacturing expertise as a whole. 
(4)Grants 
(A)The Secretary shall award grants for fundamental research to the consortium, which the consortium may disburse to researchers, including those who are not participants of the consortium. 
(B)To receive a grant, the consortium must provide a description to the Secretary of the proposed research and list the parties that will receive funding. 
(C)At least 20 percent of the cost of a research and development project for which a grant is made under this section shall be matched by the consortium, and at least 50 percent of the cost of a demonstration or commercial application project for which a grant is made under this section shall be matched by the consortium. 
(5)National LaboratoriesNational Laboratories may participate in the research described in this section, and may receive funds from the consortium. 
(6)Intellectual propertyParticipants in the consortium and the Federal Government shall have royalty-free nonexclusive rights to use intellectual property derived from research funded pursuant to this subsection. 
(d)Development, demonstration, and commercial applicationThe Secretary shall carry out the development, demonstration, and commercial application activities of the Next Generation Lighting Initiative through awards to private firms, trade associations, and institutions of higher education. In selecting awardees, the Secretary may give preference to members of the consortium selected pursuant to subsection (c). 
(e)Plans and assessments 
(1)The consortium shall formulate an annual operating plan which shall include research priorities, technical milestones, and plans for technology transfer, and which shall be subject to approval by the Secretary. 
(2)The Secretary shall enter into an arrangement with the National Academy of Sciences to conduct periodic reviews of the Next Generation Lighting Initiative. The Academy shall review the research priorities, technical milestones, and plans for technology transfer established under paragraph (1) and evaluate the progress toward achieving them. The Secretary shall consider the results of such reviews in evaluating the plans submitted under paragraph (1). 
(f)AuditThe Secretary shall retain an independent, commercial auditor to perform an audit of the consortium to determine the extent to which the funds authorized by this section have been expended in a manner consistent with the purposes of this section. The auditor shall transmit a report annually to the Secretary, who shall transmit the report to the Congress, along with a plan to remedy any deficiencies cited in the report. 
(g)SunsetThe Next Generation Lighting Initiative shall terminate no later than September 30, 2015. 
(h)DefinitionsAs used in this section: 
(1)Advanced solid-state lightingThe term advanced solid-state lighting means a semiconducting device package and delivery system that produces white light using externally applied voltage. 
(2)Fundamental researchThe term fundamental research includes basic research on both solid-state materials and manufacturing processes. 
(3)Inorganic white light emitting diodeThe term inorganic white light emitting diode means an inorganic semiconducting package that produces white light using externally applied voltage. 
(4)Organic white light emitting diodeThe term organic white light emitting diode means an organic semiconducting compound that produces white light using externally applied voltage. 
(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for carrying out this section $10,000,000 for fiscal year 2006 and $50,000,000 for each of the fiscal years 2007 through 2010. 
106.National Building Performance Initiative 
(a)Interagency groupNot later than 3 months after the date of enactment of this Act, the Director of the Office of Science and Technology Policy shall establish an interagency group to develop, in coordination with the advisory committee established under subsection (e), a National Building Performance Initiative (in this section referred to as the Initiative). The interagency group shall be cochaired by appropriate officials of the Department and the Department of Commerce, who shall jointly arrange for the provision of necessary administrative support to the group. 
(b)Integration of effortsThe Initiative shall integrate Federal, State, and voluntary private sector efforts to reduce the costs of construction, operation, maintenance, and renovation of commercial, industrial, institutional, and residential buildings. 
(c)PlanNot later than 1 year after the date of enactment of this Act, the interagency group shall submit to Congress a plan for carrying out the appropriate Federal role in the Initiative. The plan shall include— 
(1)research, development, demonstration, and commercial application of systems and materials for new construction and retrofit relating to the building envelope and building system components; and 
(2)the collection, analysis, and dissemination of research results and other pertinent information on enhancing building performance to industry, government entities, and the public. 
(d)Department of Energy roleWithin the Federal portion of the Initiative, the Department shall be the lead agency for all aspects of building performance related to use and conservation of energy. 
(e)Advisory committee 
(1)EstablishmentThe Director of the Office of Science and Technology Policy shall establish an advisory committee to— 
(A)analyze and provide recommendations on potential private sector roles and participation in the Initiative; and 
(B)review and provide recommendations on the plan described in subsection (c). 
(2)MembershipMembership of the advisory committee shall include representatives with a broad range of appropriate expertise, including expertise in— 
(A)building research and technology; 
(B)architecture, engineering, and building materials and systems; and 
(C)the residential, commercial, and industrial sectors of the construction industry. 
(f)ConstructionNothing in this section provides any Federal agency with new authority to regulate building performance. 
107.Progress reportThe Secretary of Energy shall transmit to the Committee on Science of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report assessing the progress made pursuant to this title in achieving the goal set forth in section 3. The first such report shall be transmitted along with the first annual budget request from the President occurring at least 6 months after the date of the enactment of this Act. 
IICommercial applications 
201.Study of financing for prototype technologies 
(a)Independent assessmentThe Secretary of Energy shall commission an independent assessment of innovative financing techniques to facilitate construction of new renewable energy and energy efficiency facilities that might not otherwise be built in a competitive market. 
(b)Conduct of the assessmentThe Secretary of Energy shall retain an independent contractor with proven expertise in financing large capital projects or in financial services consulting to conduct the assessment under this section. 
(c)Content of the assessmentThe assessment shall include a comprehensive examination of all available techniques to safeguard private investors against risks (including both market-based and government-imposed risks) that are beyond the control of the investors. Such techniques may include Federal loan guarantees, Federal price guarantees, special tax considerations, and direct Federal investment. 
(d)ReportThe Secretary of Energy shall submit the results of the independent assessment to the Congress not later than 9 months after the date of enactment of this section. 
202.Renewable energy in public buildings 
(a)Demonstration and technology transfer programThe Secretary of Energy shall establish a program for the demonstration of innovative technologies for solar and other renewable energy sources in buildings owned or operated by a State or local government, and for the dissemination of information resulting from such demonstration to interested parties. 
(b)Limit on Federal fundingThe Secretary of Energy shall provide under this section no more than 40 percent of the incremental costs of the solar or other renewable energy source project funded. 
(c)Preferred projectsThe Secretary of Energy shall give preference in making awards under this section to projects by municipalities seeking to achieve significant transition to a renewable energy infrastructure. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out this section— 
(1)$60,000,000 for fiscal year 2006; 
(2)$70,000,000 for fiscal year 2007; 
(3)$80,000,000 for fiscal year 2008; 
(4)$90,000,000 for fiscal year 2009; and 
(5)$100,000,000 for fiscal year 2010. 
203.Regulatory reviews for new technologies and processes 
(a)Regulatory reviewsNot later than one year after the date of the enactment of this Act, and every five years thereafter, the Director of the Office of Science and Technology Policy shall oversee a review of each Federal agency’s regulations and policies to identify— 
(1)existing regulations and policies that act as barriers to the development and commercialization of emerging renewable energy and energy efficiency technologies and processes (including fuel cells, combined heat and power, distributed generation, and small-scale renewable energy); and 
(2)actions the agency is taking or could take to— 
(A)remove barriers to market entry for emerging renewable energy and energy efficiency technologies; 
(B)increase energy efficiency; or 
(C)encourage the use of new processes to meet energy and environmental goals. 
(b)Reports to CongressNot later than 18 months after the date of the enactment of this Act, and every five years thereafter, the Director of the Office of Science and Technology Policy shall report to the Congress on the results of the agency reviews conducted under subsection (a). 
(c)Contents of the reportsThe reports required under subsection (b) shall— 
(1)identify all regulatory and policy barriers to the development and commercialization of emerging renewable energy and energy efficiency technologies and processes; 
(2)actions taken, or proposed to be taken, that are identified under subsection (a)(2); and 
(3)recommendations for changes in laws or regulations that may be needed to— 
(A)expedite the siting and development of energy production and distribution facilities; and 
(B)encourage the adoption of energy efficiency and process improvements. 
204.Small business commercialization assistance 
(a)AuthorityThe Secretary of Energy shall provide assistance, to small businesses with less than 100 employees and startup companies, for the commercial application of renewable energy and energy efficiency technologies developed by or with support from the Department of Energy. Such assistance shall be provided through a competitive review process. 
(b)ApplicationsThe Secretary of Energy shall establish requirements for applications for assistance under this section. Such applications shall contain a commercial application plan, including a description of the financial, business, and technical support (including support from universities and national laboratories) the applicant anticipates in its commercial application effort. 
(c)SelectionThe Secretary of Energy shall select applicants to receive assistance under this section on the basis of which applications are the most likely to result in commercial application of renewable energy and energy efficiency technologies. 
(d)Limit on Federal fundingThe Secretary of Energy shall provide under this section no more than 50 percent of the costs of the project funded. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out this section $200,000,000 for each of the fiscal years 2006 through 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2026. 
205.Education and outreach 
(a)ProgramThe Secretary of Energy shall establish a program education and outreach, including innovative education and outreach techniques, on renewable energy and energy efficiency technologies to manufacturers, consumers, engineers, architects, builders, energy service companies, universities, facility planners and managers, State and local governments, and other appropriate entities. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out this section $100,000,000 for each of the fiscal years 2006 through 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2024. 
206.Industrial energy and water conservation 
(a)EstablishmentThe Secretary shall establish a competitive matching grant pilot program to support voluntary local government programs that seek to promote innovative energy efficiency technologies and processes to reduce the industrial use of water and the discharge of wastewater from commercial and industrial entities. The grant program shall be administered by the Assistant Secretary for Energy Efficiency and Renewable Energy in partnership with municipal entities, including publicly owned treatment works, and nongovernmental organizations and associations, including watershed groups sponsored by governmental entities, whose mission relates to energy or water conservation and efficiency. 
(b)AssistanceAssistance provided under this section may include— 
(1)technical and planning assistance, including studies, energy and wastewater audits, modeling, data collection, surveys, preconstruction, engineering, and design assistance; 
(2)financial assistance (including the provision either of matching grants of up to 50 percent of total costs to municipal entities or loan guarantees) for projects selected; and 
(3)funding for a period of up to 2 years for personnel to assist in the development and implementation of a program that meets the goals of this section. 
(c)Selection criteria 
(1)In generalThe Secretary shall select proposals to be funded under this section on the basis of the following: 
(A)Ability to maximize energy efficiency technology to reduce the demand for water in commercial or industrial entities. 
(B)Reductions in the discharge of wastewater from commercial or industrial entities. 
(C)Technical feasibility and technology transfer plan for distributing the results of the proposal to be funded. 
(D)Cost-effectiveness. 
(E)Other environmental and economic benefits, including brownfields cleanup and redevelopment, job retention, and economic revitalization. 
(2)Geographic diversityIn selecting proposals to be funded under this section, the Secretary shall make every effort to ensure geographic diversity in those proposals funded. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for carrying out this section— 
(1)$60,000,000 for fiscal year 2006; 
(2)$70,000,000 for fiscal year 2007; 
(3)$80,000,000 for fiscal year 2008; 
(4)$90,000,000 for fiscal year 2009; and 
(5)$100,000,000 for fiscal year 2010.Such funds shall remain available until expended. 
 
